Title: James Lovell to Abigail Adams, 5 March 1781
From: Lovell, James
To: Adams, Abigail


     
      Dr. Madam
      March 5th. 1781 Midnight
     
     Doctr. Winship left this City Today and has been so kind as to take into his Care two small Packages. I could not impose more on his Goodness. I hope they will escape Thieves and all Injury from Wet or Rubbing. I have cautioned and he has promised. You will find at Mrs. Lovell’s or Mr. Smith’s after the Doctr. reaches Boston, a Package in a very coarse Wrapper. It contains your Band Box, your Gauzes, your striped Persian and your Gloves, Your Threads and your Tambours Cotton. Mrs. L will find in a small Bag a few Articles for Mr. Wibert with some for Mr. Gerry. My Daughter’s straw Trunks have also a little parcel for Mr. Wibert with something for Col. Peabody. It would have afforded me much Pleasure to have been able to send all the small Articles for my Friend Cranch, Mr. P. B. Adams, Mr. Tuffts and Mr. Wibert. If I do not soon find a Chest Conveyance I shall as the Weather mends the Roads find frequent private Opportunities for small Parcells.
     I am not very well; and it is too late to detail News, and the opportunity of Carriage is not that by which I chuse to say the great Deal I have to say about our Friends in Holland. He is doing well I am persuaded.
     
      Yr. respectfully affectte.
      JL
     
    